Citation Nr: 0612773	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  98-17 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The in-service episode of lumbosacral strain did not 
cause or aggravate the veteran's current spondylolysis.

2.  The veteran's current degenerative disc disease is not 
related to his active service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
August 2001, subsequent to the initial AOJ decision.  That 
notice advised the veteran of the first, second and third 
Pelegrini II notice elements as listed above.  Although the 
notice was provided after the initial adjudication, the 
veteran has not been prejudiced thereby.  The veteran filed 
his claim for service connection for a back condition in July 
1998.  The veteran had previously been denied service 
connection for a back condition by a July 1966 Board 
decision, which he did not appeal.  Thus the RO appropriately 
treated the veteran's claim as one to reopen and denied it 
for failure to submit new and material evidence.  The veteran 
appealed that denial.  The Board denied the claim to reopen 
in a June 1999 decision, which the veteran appealed to the 
Court.  Pursuant to a Joint Motion for Remand, the Court 
vacated and remanded the Board's June 1999 decision.  
Thereafter, the Board decided in May 2001 that the veteran 
had submitted new and material evidence and reopened his 
claim for service connection for a back disability.  The 
Board, however, determined that additional development was 
necessary before reaching the merits of the claim, and 
remanded the claim to the RO.  The RO issued notice to the 
veteran in August 2001.  In June 2002 and February 2003, the 
RO readjudicated the veteran's claim and issued Supplemental 
Statements of the Case.  The veteran was provided with the 
text of the relevant law and regulation with respect to these 
notice requirements.  He has also been told it is his 
responsibility to support the claim with appropriate 
evidence.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices; and he has done so 
throughout the claim process.   

Although the notice letter provided to the veteran does not 
specifically contain the fourth notice element (i.e., tell 
the claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letter and other VA 
documents sent to the veteran, read as a whole, gave notice 
to him of VA's desire to obtain additional information and 
evidence supporting and substantiating the claim or possibly 
leading to such information and evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
holding that, upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim including that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In the present case, such notice has 
not been provided.  Despite the inadequate notice provided to 
the veteran, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection.  Thus any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Accordingly, the Board considers the notice requirements met, 
and the actions taken by VA to have cured the error in the 
timing of the notice.  Further, the Board finds that the 
purpose behind the notice requirements has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record for January 1995 through 
November 2001.  Private treatment records related to his 
claim were either submitted by the veteran or obtained by the 
RO.  The veteran has also submitted various statements from 
private medical care providers regarding periods of treatment 
and opinions relating to his back disability.  The veteran 
was notified in the rating decision, Statement of the Case 
and Supplemental Statements of the Case of what evidence the 
RO had obtained and considered in rendering its decision.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  
The veteran was provided a VA examination in January 2002.  
Furthermore a medical advisory opinion was obtained from an 
orthopedic specialist within the Veterans Health 
Administration.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  

II.  Analysis

The veteran's claim for service connection was reopened by 
the Board in its May 2001 decision and remand.  Thus the only 
issue remaining before the Board is the merits of the 
veteran's claim for service connection for a back disability.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2005).  

The record shows that the veteran entered service in 
September 1961.  The entrance examination fails to mention 
any defect of the spine, nor did the veteran report any low 
back condition.  Service medical records show the veteran was 
treated in January 1962 with complaints of severe low back 
pain.  The veteran reported no recent injury to the area but 
indicated that he had an old football injury three years 
prior.  Physical examination did not reveal any spasm or pain 
in the legs.  The impression was possible lumbosacral sprain.  
The veteran returned the next day with some improvement but 
still having pain when walking.  Exam revealed minimal 
tenderness over the L4 vertebra but no significant spasm.  
Reflexes were normal and straight leg raises were negative.  
The impression was lumbosacral sprain.  There is no record of 
any additional treatment for or complaints of low back pain 
while the veteran was in active service.  The veteran's 
separation examination failed to reveal any chronic condition 
of the spine, with no abnormalities noted on clinical 
evaluation.  

The veteran filed his initial claim for service connection 
for a back condition in November 1965, more than 2 years 
after service.  With his claim, he submitted a copy of a 
report of x-ray of the lumbosacral spine taken in April 1965.  
This report indicates that the x-ray showed a suggestion of 
minimal thickening about the apophyseal joints at the 
lumbosacral junction on lateral views but not in the oblique 
views.  There was also a small spina bifida occulta in the 
first sacral segment.  The disc spaces, sacro-iliac and hip 
joints were not remarkable.  

The veteran was given a VA examination in March 1966.  The 
examination report sets forth the veteran's history as shown 
in the service medical records.  The examiner stated that the 
veteran thought himself well until an abnormality of the 
lumbosacral region was discovered on pre-employment x-rays 
for railroad work in April 1965.  The veteran reported he was 
told he had spondylolisthesis.  The examiner commented, 
however, that the x-ray report submitted only describes a 
small spina bifida occulta with minimal thickening about the 
apophyseal joints at the lumbosacral junction.  The examiner 
noted that since the discovery of this congenital or 
developmental anomaly, the veteran has become concerned about 
his back.  Examination of the veteran revealed a muscular, 
well-developed white male walking with a regular posture and 
gait with no apparent discomfort.  The lumbosacral spine had 
no midline or paravertebral muscle tenderness or spasm.  The 
range of motion was full and free without pain reaction or 
muscle spasm.  Straight-leg raising was carried out to 80 
degrees bilaterally without pain reaction or muscle spasm.  
X-rays were taken which revealed bilateral defects in the 
neural arch of L5 without evidence of forward slipping of L5 
on S1.  The remainder of the lumbosacral spine appeared 
normal.  The impression was spondylolysis, L5.  Thus the VA 
examiner's assessment was spondylolysis, developmental, L5 
bilateral without spondylolisthesis.  Residuals of 
lumbosacral sprain were specifically not found.  

Thereafter, the medical evidence reveals that in July 1983, 
the veteran incurred a work-related injury to his back.  The 
veteran gave a history of trying to jerk a valve open while 
he was in an uncomfortable position, and he felt something 
pop in his low back.  After he bent to loosen another valve, 
he began having sharp pains in his back.  A couple of days 
later, he began having some difficulty with tingling and 
paresthesias in his lower extremity but no pain.  A myelogram 
demonstrated a mild bulging disc at L4-5, a moderate bulging 
disc at L3-4, and an L5 spondylolysis.  The diagnosis was 
degenerative disc disease at the L3-4 and L4-5 superimposed 
on an L5 spondylolysis with an acute injury in July 1983.  In 
November 1983, the veteran underwent a discogram of the L3-5, 
L4-5 and L5-S1, and chemonucleolysis L4-5 and L5-S1 
consisting of injection of Chymopapain.  

Although the veteran initially improved, his condition 
eventually worsened, and he underwent surgery on his low back 
in May 1984.  He underwent a Gill procedure L5, bilateral L5 
nerve root decompression and posterior lumbar interbody 
fusion for spondylolisthesis L5-S1.  Subsequent treatment 
records indicate that the interbody fusion did not take, and 
the veteran has continued to have chronic back pain and 
treatment therefore since.  

The veteran contends that, after the one incident in service 
in January 1962, he continued to have back problems although 
he never complained of it or sought additional treatment for 
it.  He contends that he was refused an x-ray of the low back 
in January 1962, although he requested one, and that if an x-
ray had been taken it would have shown that he had 
spondylolysis, and he could have been given treatment or 
necessary corrective surgery at that time.  

In support of his current claim, the veteran submitted an 
April 1965 x-ray report and a statement dated in May 1965 
regarding his disqualification from employment with the 
railroad.  The report of the April 1965 x-ray results was 
previously set forth, which did not specify a finding of 
spondylolysis.  The May 1965 statement of disqualification, 
however, reflects that the veteran was disqualified on 
account of x-ray findings of spondylolysis, L5.  As indicated 
above, spondylolysis was definitively shown on the x-ray 
taken in March 1966 in conjunction with the VA examination.

The veteran also submitted two statements from a private 
physician dated in August and November of 1998.  In the 
August 1998 statement, this physician states that he has been 
treating the veteran for "some time," and the veteran has a 
"longstanding history of back problems" that he relates to 
"his military involvement where he injured his back in 1965 
(sic)."  The physician relates that the veteran reported 
that he was discharged without an x-ray and was told that he 
did not have any medical problems, however, he continues to 
complain of lumbosacral pain.  The physician stated that they 
have "extensive paper work regarding same," but fails to 
describe the paper work to which he is referring.  The 
physician states that the veteran has a condition identified 
as "spondylosis of L5,S1," which he (the veteran) feels was 
aggravated while he was in the military.  The physician 
states that this "could very well have been true."  The 
November 1998 statement from the same physician includes the 
same history but also states that "we feel that his problem 
was aggravated directly as a result of his injury he 
sustained while he was in the military" and "this patient's 
spondylosis could very well have been related to the service 
connected injury that he received."    

The veteran also submitted an opinion from another private 
treating physician dated in December 2000 in which this 
physician states that he has reviewed the veteran's medical 
records and that the veteran at present has chronic low back 
pain and a pseudoarthrosis of an attempted fusion of the L5-
S1 intervertebral body space, which was the direct result of 
the L5 spondylolysis, which is a congential or developmental 
abnormality.  This doctor states that it is most likely that 
the veteran had this abnormality prior to entering service, 
and that his duty aggravated this condition.  The doctor 
further states that, whereas the L5 spondylolysis was, in all 
probability, pre-existing at the time of admission into 
service, the condition was worsened by the "injury" of deck 
mopping and twisting the low back, which was interpreted 
correctly as a low back strain or sprain by the service 
physician, and it would be a logical interpretation of the 
history to say that although the condition was pre-existing, 
that the service-connected injury was a factor in bringing 
this condition to light.  Thus it is this doctor's opinion 
that the service-connected injury was a factor in this 
veteran's current disability.  In this doctor's treatment 
records, he states that one-half of the veteran's back 
disability is due to the spondylolysis.  

The veteran was provided a VA examination in January 2002.  
After reviewing the veteran's history and his claims folder 
and physically examining the veteran, the examiner diagnosed 
the veteran to have degenerative disc disease of the 
lumbosacral spine, interbody fusion L5-S1 due to 
spondylolysis and chronic low back pain due to these two 
conditions.  The examiner stated that a complete review of 
the claims file and information submitted by the veteran's 
private physicians indicate that, while the veteran had an 
episode of lower back pain while in the service, there is no 
evidence of further evaluations/follow up or complaints of 
lower back pain, or evidence of treatment rendered for the 
continuing low back pain until 1983 when he sustained another 
severe low back injury.  The examiner also stated that it is 
possible that the veteran can have aggravation of his 
congenital condition due to a low back injury, however, based 
on the absence of evidence of continuation of treatment, he 
did not believe that the veteran's low back pain episode that 
occurred while in service in 1962 contributed to further 
events of his low back injury or surgery in 1983 and 1984 
respectively.  The examiner also points out that the evidence 
of x-rays in 1965 did not reveal any spondylolysis, which 
indicates that the veteran did not have spondylolysis due to 
the injury or episode of lower back pain in 1962.  

A medical advisory opinion was also obtained from an 
orthopedic specialist within the Veterans Health 
Administration (VHA).  This opinion, dated in November 2005, 
is consistent with the January 2002 VA examiner's statement 
that the evidence does not show that the veteran had 
spondylolysis due to the injury or episode of lower back pain 
in 1962.  The VHA specialist also opined that it is more 
likely than not that the current symptoms of low back pain 
are due to the residuals of the lumbar herniated discs he 
developed as a result of his industrial injury.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for his current back condition.  
First, even if the veteran's spondylolysis is considered a 
congenital or developmental defect, the preponderance of the 
evidence is against finding that the in-service episode of 
low back pain was a permanent aggravation of that condition.    

A congenital or developmental defect is not a disease or 
injury within the meaning of applicable law.  See 38 C.F.R. § 
3.303(c) (2005).  No disability resulting from a congenital 
or developmental defect may be service connected.  Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The VA General Counsel 
has defined a "defect" as an imperfection or structural 
abnormality.  VAOPGCPREC 82-90.  However, service connection 
may be granted for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury.  See VAOPGCPREC 82-90; Carpenter v. Brown, 
8 Vet. App. 240 (1995).
 
Spondylolysis is defined as a "dissolution of a vertebra; a 
condition marked by platyspondylis, aplasia of the vertebral 
arch, and separation of the pars interarticularis."  Smith 
v. Derwinski, 1 Vet. App. 235, 236 (1991), citing Dorland's 
Illustrated Medical Dictionary 1567 (27th ed. 1988).  
Platyspondylis is a "congenital flattening of the vertebral 
bodies," and aplasia is a "lack of development of an organ 
or tissue, or of the cellular products from an organ or 
tissue."  Id.  Thus spondylolysis is considered to be a 
congenital or developmental defect that is not subject to 
service connection unless the evidence shows aggravation.

The veteran's treating physician opines that the in-service 
episode of low back pain is a superimposed injury on the 
veteran's congenital or developmental defect of 
spondylolysis, and thus is a factor in his current low back 
disability.  The Board does not find this opinion persuasive 
as it is inconsistent with the clinical evidence and based 
substantially on the veteran's own self-reported history 
rather than on clinical evidence.  The clinical evidence 
shows that the veteran was treated only once in service for 
an episode of low back pain in January 1962.  The veteran 
proceeded to complete an additional 21 months of service 
without any additional complaints of or treatment for low 
back pain.  The episode of low back pain in January 1962 was 
diagnosed to be due to a lumbosacral sprain, which this 
doctor agrees was the correct diagnosis.  In addition, at his 
separation examination in August 1963, the veteran failed to 
report and no finding was made of any low back condition.  
The evidence also fails to show any treatment for low back 
pain after service until 1966.  Although spondylolysis was 
found on x-rays taken in connection with the March 1966 VA 
examination, the examiner's physical examination of the 
veteran failed to find any objective symptoms of a low back 
condition.  The examiner also failed to find any residuals 
from the lumbosacral sprain.  Thus the clinical evidence 
shows that in March 1966 the veteran's spondylolysis was 
asymptomatic until sometime later, (apparently that year as a 
recently submitted a statement from a chiropractor indicates 
he first started treating the veteran in 1966.  His actual 
records of treatment are not available).  

Furthermore, even though there is evidence that spondylolysis 
may have been shown as early as April 1965, there are no 
records that it was symptomatic at that time.  The veteran 
was initially accepted as physically fit for duty at the 
railroad where he sought employment.  It was only after a 
further review of the x-rays that they were determined to 
show that the veteran had a spondylolysis at the L5 level, 
and he was found unfit for duty with the railroad.  Thus 
there is a strong inference that no objective symptoms of a 
back condition were found at the physical examination in 
April 1965.  

The veteran's treating physician's opinion is also undermined 
by the fact that he bases his opinion substantially on the 
veteran's own self-reported history of a continuity of 
symptomatology.  Where chronicity of a disease is not shown 
in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b) (2005).   Service incurrence may be 
rebutted, however, by the absence of medical treatment for 
the claimed condition for many years after service.  Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000).  The evidence shows the veteran did not 
receive treatment for his back between 1962 and 1966 and 
between at the very least 1975 and 1983.  The veteran's 
allegation as to continuity of symptomatology, standing 
alone, is not plausible in light of the absence of continuous 
symptomatology in the medical evidence of record.  See 
McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  The Board 
is also not bound to accept an opinion based on history 
provided by the veteran.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993).  

Conversely, the VA examiner's opinion that there was no 
permanent aggravation of the veteran's congenital condition 
is based upon the clinical evidence of record and the lack of 
any evidence of a continuity of symptomatology shown in the 
treatment records.  The Board finds this opinion to be more 
persuasive because it is more consistent with the clinical 
evidence of record.

The veteran testified at a hearing before the Board that he 
continued to have periodic pain in the back since January 
1962, and that he believed that the injury in service 
aggravated his congenital condition.  The veteran has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion that the 
in-service lumbosacral sprain aggravated his spondylolysis is 
insufficient to demonstrate that his current back condition 
is due to the incident of back strain in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).  The Board finds that the weight of the 
evidence is against finding that the veteran's spondylolysis, 
as a congenital or developmental defect, was aggravated by 
service.  Thus service connection is not warranted on this 
basis.

The Board also does not find that the veteran's spondylolysis 
is directly related to any trauma incurred in service.  There 
is no evidence in the service medical records that the 
veteran had a chronic back condition.  The one episode of low 
back pain in service appears to be acute and transient, as 
there is no evidence of additional complaints of or treatment 
for low back pain for the subsequent 21 months the veteran 
served.  There is also no evidence that the veteran had a 
chronic back condition for several years after service.  As 
previously stated, the evidence shows that the veteran was 
not found to have any symptoms of a back condition in the 
April 1965 and March 1966 examinations.  There is no medical 
evidence of the veteran's current spondylolysis until April 
1965 at the earliest (although not indicated on the x-ray 
report), 19 months after the veteran's separation from 
service.  The January 2002 VA examiner stated that, based on 
the absence of evidence, the episode of low back pain in 
service did not contribute to further events of his low back 
injury and surgery in 1983 and 1984, respectively.  Given the 
lack of medical evidence of a chronic low back condition in 
service and the VA examiner's opinion, the Board finds that 
the preponderance of the evidence is against finding that the 
veteran's spondylolysis is related to the episode of low back 
strain in service.  Service connection for spondylolysis is, 
therefore, not warranted on a direct basis.

The Board will also consider whether the veteran's current 
degenerative disc disease of the lumbosacral spine is subject 
to service connection.  After considering the evidence, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for degenerative disc disease 
of the lumbosacral spine.  In support of his claim are the 
letters from a private medical care provider dated in August 
and November 1998.  In these letters, the doctor states that 
the veteran has spondylosis of L5, S1 that he feels "could 
very well have been related to the service-connected 
injury."  The Board finds that this opinion was not phrased 
in terms of a definitive diagnosis and thus is too 
speculative to be persuasive.  This doctor merely indicates 
that the veteran's spondylosis "could very well have been 
related."  The fact that this doctor opines that it 
"could" have been related to the in-service lumbosacral 
sprain implies that it is also possible that it could not be 
related.  By using the phrase "could very well have been," 
without supporting clinical data or other rationale, this 
doctor's opinion is simply too speculative in order to 
provide the necessary degree of certainty required for 
medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

Furthermore, this doctor states that the veteran continues to 
complain of lumbosacral pain, and that he has extensive paper 
work regarding the same.  This doctor, however, fails to 
identify what paper work he is relying upon.  The medical 
evidence of record shows that, after a work-related injury to 
his low back in July 1983, the veteran had extensive 
treatment thereafter (although the most recent VA treatment 
records only show rare treatment).  Prior to the July 1983 
work-related injury, there is almost no evidence of treatment 
for a chronic low back condition for the 20 years after the 
veteran's separation from service.  The only evidence is a 
letter dated in August 2002 from a chiropractor that states 
he has treated the veteran periodically for low back pain 
since 1966.  This chiropractor gave no indication how often 
he treated the veteran or if he still did.  An August 2002 
note from his office, however, indicates that they have no 
treatment records for this veteran, and, if the veteran saw 
the chiropractor at the address identified by the veteran, 
the clinic had not been at that address for 27 years.  Thus 
the conclusion was that the veteran's records may have been 
discarded prior to 1995.  The Board is not bound to accept an 
opinion based on a history provided by the veteran and on 
unsupported clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  

Rather the medical evidence shows that the veteran was not 
diagnosed to have degenerative disc disease until July 1983 
after he sustained a work-related injury to his low back, 
almost 20 years after his separation from active service.  A 
subsequent myelogram demonstrated disc bulging at the L3-4 
and L4-5 levels.  The January 2002 VA examiner stated that, 
considering the extensive injury in 1983 followed by 
extensive conservative and surgical management, he did not 
believe that the episode of low back pain inservice 
aggravated these later events.  The evidence also shows that 
the veteran's current low back condition is due to the 1983 
injury and the failure of the surgical procedure to stabilize 
his lumbosacral spine.  (See the report of a December 1998 
magnetic resonance imaging scan, the report of a private 
medical care provider who saw the veteran in December 1998 
for a second opinion, and the report of the VHA medical 
advisory opinion.)

The Board finds that the greater weight of the evidence shows 
that the veteran's current degenerative disc disease of the 
lumbosacral spine is not related to the in-service episode of 
lumbosacral strain.  Thus service connection is not warranted 
for degenerative disc disease.

For the foregoing reasons, the Board finds that the veteran's 
current back disability was neither incurred in nor 
aggravated by his active service, and therefore service 
connection is not warranted, and his appeal is denied.


ORDER

Entitlement to service connection for a back disability is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


